Citation Nr: 0902519	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  05-39 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date prior to June 10, 1996 for 
the grant of a 100 percent rating for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from February 1969 until 
December 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2003 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia.

The Board first considered this appeal in August 2008 and 
remanded the claim for additional development.  The 
RO/Appeals Management Center (AMC) completed all requested 
development, but continued the denial of benefits sought.  As 
such, this matter is properly returned to the Board for 
appellate consideration.  


FINDINGS OF FACT

1.  The veteran's application for an increased evaluation for 
PTSD was received on June 10, 1996.

2.  After the final November 1995 rating decision, there is 
no communication from the veteran or his representative prior 
to June 10, 1996, that constitutes a formal or informal claim 
for an increased rating for PTSD.

3.  It is not factually ascertainable that the veteran 
experienced an increase in the PTSD between June 10, 1995, 
and June 10, 1996.


CONCLUSION OF LAW

The criteria for an effective date prior to June 10, 1996 for 
the grant of an increased 100 percent evaluation for PTSD 
have not been met. 38 U.S.C.A. §§ 5101, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran was not provided with any notification 
concerning his claim for an earlier effective date. In 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
veteran could reasonably be expected to understand what was 
needed.  Specifically, after the veteran was provided the 
relevant regulations in the October 2005 Statement of the 
Case, the claim was readjudicated in a September 2008 
Supplemental Statement of the Case.  Additionally, the Board 
notes that this claim stems from a full grant of an increased 
evaluation claim.  In other words the claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As the RO 
provided adequate notice concerning the increased evaluation 
claim in March 1997, VA's duty to notify in this case has 
been satisfied.  

Additionally, the Board notes the veteran has had 
representation throughout the duration of the appeal. Overton 
v. Nicholson, 20 Vet. App. 427, 438 (2006) (appellant's 
representation by counsel "is a factor that must be 
considered when determining whether that appellant has been 
prejudiced by any notice error").  Thus, the Board finds the 
veteran meaningfully participated in the adjudication of his 
claims such that the essential fairness of the adjudication 
was not affected.  Thus, proceeding with the appeals 
presently does not therefore inure to the veteran's 
prejudice. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, service personnel records, VA outpatient 
treatment records and private medical records.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Turing to the merits of the claim, the veteran seeks an 
effective date prior to June 10, 1996 for the grant of the 
100 percent evaluation for PTSD.  Specifically, the veteran 
argues that his symptoms of PTSD have been the same since 
1971 and therefore the 100 percent evaluation should be 
effective as of that date.

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase shall be 
fixed in accordance with the facts found, but shall be no 
earlier than the date of receipt of the application thereof. 
38 U.S.C.A. § 5110(a).  The statutory provision is 
implemented by regulation which provides that the effective 
date for an evaluation and award of compensation based on an 
original claim, a claim reopened after final disallowance, or 
a claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later. 
38 C.F.R. § 3.400.

An exception to the general rule governing claims for 
increased compensation is contained in 38 U.S.C.A. § 
5110(b)(2).  If the evidence demonstrates that the increase 
in disability occurred prior to the date of receipt of claim, 
the Department may assign the earliest date as of which it is 
ascertainable that the increase occurred as long as the claim 
for the increased disability rating is received within a year 
of the date that the increase occurred. See 38 C.F.R. § 
3.400(o)(2); Harper v. Brown, 10 Vet. App. 125 (1997).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. 38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim. 38 C.F.R. § 3.155.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if the formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of the 
receipt of the informal claim. 38 C.F.R. § 3.155.

A report of an examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits.  38 C.F.R. § 3.157(a).  Under 
38 C.F.R. § 3.157(b), once a formal claim for compensation 
has been allowed or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree, receipt of a report 
of examination or hospitalization by the VA will be accepted 
as informal claim for increased benefits for an informal 
claim to reopen.

The RO initially granted service connection for PTSD in a 
February 1982 rating decision.  At that time a 10 percent 
evaluation was assigned with an effective date of November 9, 
1981.  Subsequently, a June 1982 rating decision granted a 
temporary 100 percent evaluation from March 1982 until May 
1982 for inpatient hospitalization.  The June 1982 rating 
decision assigned a 10 percent evaluation beginning in May 
1982.  Rating decisions in January 1984, November 1986 and 
March 1994 confirmed the 10 percent evaluation.  

The veteran again applied for an increased evaluation for 
PTSD in November 1995.  A November 1995 rating decision 
continued the 10 percent evaluation.  While the veteran 
timely filed a Notice of Disagreement (NOD) and a Statement 
of the Case (SOC) was sent to the veteran in February 1996, 
the Board finds the veteran did not perfect his appeal with 
the submission of a Substantive Appeal (Form VA 9).  
38 U.S.C.A. § 7105(a); Godfrey v. Brown, 7 Vet. App. 398, 
408-10 (1995) [pursuant to 38 U.S.C.A. § 7105, a Notice of 
Disagreement initiates appellate review in the VA 
administrative adjudication process; and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal (VA Form 1-9 Appeal) after an SOC is 
issued by VA].  

A subsequent statement of the veteran dated in June 10, 1996 
indicated the veteran requested his hearing be cancelled and 
requested another examination to evaluate his skin condition 
and PTSD.  The Board very carefully considered whether the 
June 1996 statement could be interpreted as a Substantive 
Appeal.  In this regard, a Substantive Appeal must either 
indicate that all of the issues presented in applicable SOCs 
and supplemental SOCs are being appealed or must specify the 
particular issues being appealed. It should also set out 
specific arguments related to errors of fact or law made by 
the agency of original jurisdiction in reaching the 
determination being appealed. 38 C.F.R. § 20.202.  The 
Substantive Appeal must be filed within 60 days after mailing 
of the SOC, or within the remainder of the 1 year period from 
the mailing of notification of the determination being 
appealed. 38 C.F.R. § 20.302. Extensions of time for filing a 
Substantive Appeal may be granted for good cause. 38 C.F.R. § 
20.303.  Proper completion and filing of the substantive 
appeal is a prerequisite to perfect the appeal. 38 C.F.R. § 
20.202.

While the June 1996 statement would fall within the 1 year 
period from the date of notification of the November 1995 
rating decision, the Board notes that this statement cannot 
be construed as a Substantive Appeal because it failed to set 
out specific arguments relating to errors of fact or law made 
by the RO in the November 1995 rating decision.  In fact, the 
June 1996 statement did not even reflect the veteran 
continued to disagree with the November 1995 rating decision.  
Rather, this statement indicated the veteran wished to cancel 
the scheduled hearing and requested another VA examination.  
The veteran was advised of what was required to perfect his 
appeal in the cover letter of the February 1996 SOC.  
Furthermore, the February 1996 SOC enclosed a Substantive 
Appeal form (VA Form 9) for the veteran to complete.  
Additionally, the RO reiterated the need to submit a 
substantive appeal or its equivalent in the February 1996 
letter that advised him of the date of his hearing.  
Significantly, the June 1996 statement suggests the veteran 
read the February 1996 letter as he clearly responded to the 
date of the hearing, however, he failed to comply with its 
directives as far as submitting a Substantive Appeal.  Even 
assuming the June 1996 was a valid Substantive Appeal the 
Board notes that such a finding would not avail the veteran 
of an effective date prior to that already assigned.  
Specifically, the laws provide that the effective date for a 
claim for an increased evaluation is the date of the claim or 
the date entitlement arose, whichever is later.  As will be 
discussed in detail below, the evidence demonstrates that 
entitlement arose in September 1997, the date of a VA 
examination which reflected objective evidence of increased 
symptoms of PTSD.

Accordingly, the Board finds the veteran was clearly advised 
of the type of statement required to perfect his appeal and 
further finds that the June 1996 did not comply with 
38 C.F.R. § 20.202.  Nor is there any other statement that 
can be construed as a Substantive Appeal to perfect the 
November 1995 rating decision.  Therefore, the November 1995 
rating decision has become final.  38 C.F.R. § 20.1103.

As the decisions are final, in the absence of an assertion of 
clear and unmistakable error (CUE), they are no longer the 
appropriate point from which to determine the effective date 
of an award. See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  
The Board notes that it previously remanded the claim for the 
adjudication of a claim of CUE in the prior November 1986 
rating decision that denied an increased evaluation for PTSD.  
The CUE claim was denied in a September 2008 rating decision.  
The veteran did not appeal the decision.  There are no other 
indications the veteran alleges CUE in the prior final 
decisions.  

As discussed above, the effective date for a claim for an 
increased evaluation is the date of the claim or the date 
entitlement arose, whichever is later.  Here, the date of the 
claim is June 10, 1996, the date the RO received the 
veteran's application for an increased evaluation.  The date 
entitlement arose is September 25, 1997, the date of a VA 
examination which demonstrated more severe symptoms, 
concluded the veteran had chronic and severe PTSD and 
assigned a Global Assessment of Functioning (GAF) score of 
42, denoting serious impairment in social and occupational 
functioning.  

A review of the record reveals there are no formal or 
informal claims for an increased evaluation for PTSD between 
the final November 1995 rating decision and the current June 
1996 effective date.  However, an effective date could be 
based on the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date. 38 
C.F.R. § 3.400(o)(2).  Thus, the Board examined whether it 
was factually ascertainable that the veteran's PTSD increased 
in severity during the year prior to the June 1996 receipt of 
the application for an increased evaluation.  In this case, 
the September 1997 VA examination was the first indication of 
increased symptoms, including easily a very constricted 
affect, inability to communicate incidences about Vietnam, 
paranoid ideations, suicidal ideation and problems with 
functioning contemplated by the 100 percent evaluation.  
While there is an earlier July 1996 VA examination, this 
examination does not reflect objective evidence of symptoms 
such as gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living, disorientation to time or place, or memory 
loss for names of close relatives, own occupation, or own 
name.  Furthermore, this July 1996 examination is later than 
the date of the claim and would not avail the veteran of an 
effective date prior to that already assigned.  

Significantly, there are no treatment records for PTSD 
between June 1995 and June 1996.  As such, the only evidence 
in support of an effective date prior to the currently 
assigned June 1996 effective date is the veteran's own 
statements that his symptoms were severe enough so as to 
allow for the assignment of a higher rating.  The law 
requires, however, that VA ascertain the severity of a 
disorder by competent evidence, measured by specific rating 
criteria. See Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992)..

The Board has considered the veteran's contention to the 
effect that he had the same PTSD symptoms in 1971 as he has 
presently and therefore the effective date should date back 
to 1971.  However, as alluded to above, the law presently and 
at all times relevant to this decision is clear as to the 
finality of decisions rendered by agencies of original 
jurisdiction. See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400; see 
Sears v. Principi, 16 Vet. App. 244, 247-248 (2002).  To the 
extent the veteran seeks an effective date prior to a final 
rating decision, he must file a claim of clear and 
unmistakable error concerning the prior rating decision. See 
Rudd v. Nicholson, 20 Vet. App. 296 (2006) (finding that only 
a request for revision based on CUE could result in the 
assignment of an effective date earlier than the date of a 
final decision as free-standing claims for earlier effective 
dates vitiate the rule of finality).  As was noted earlier, 
aside from the CUE claim related to the November 1986 rating 
decision, which the RO adjudicated and denied in September 
2008, no other CUE claim regarding earlier final decision 
have been commenced.

In the present case, the RO has granted benefits as of the 
date the veteran filed his claim for an increased evaluation 
for PTSD.  There simply is no legal authority for the Board 
to assign an earlier effective date as the RO has already 
assigned the earliest possible effective date for the grant 
of benefits.  While the Board sympathizes with the veteran's 
position, the Board is bound by the law and is without 
authority to grant benefits on an equitable basis. See 38 
U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  It has been observed that "no equities, no matter 
how compelling, can create a right to payment out of the 
United States Treasury which has not been provided for by 
Congress." Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 
433 (1992).  Accordingly, the claim for an effective date 
prior to June 10, 1996 is denied. See 38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An effective date prior to June 10, 1996, for the grant of a 
100 percent evaluation for PTSD is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


